Name: Commission Decision of 17Ã December 2009 approving the national programme presented by Bulgaria for controlling and monitoring transport conditions of live bovine animals exported from the Union via Bourgas port and the financial contribution from the Union for 2010 (notified under document C(2009) 10004)
 Type: Decision
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  trade;  Europe;  environmental policy;  organisation of transport
 Date Published: 2009-12-18

 18.12.2009 EN Official Journal of the European Union L 336/52 COMMISSION DECISION of 17 December 2009 approving the national programme presented by Bulgaria for controlling and monitoring transport conditions of live bovine animals exported from the Union via Bourgas port and the financial contribution from the Union for 2010 (notified under document C(2009) 10004) (Only the Bulgarian text is authentic) (2009/979/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 37 thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (hereinafter referred to as the Financial Regulation), and in particular Article 75 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (3) (hereinafter referred to as the Implementing Rules), and in particular Article 90 thereof, Whereas: (1) Decision 2009/470/EC lays down the procedures governing the Communitys financial contribution on expenditure in the veterinary field. (2) In particular, Article 37(1) of Decision 2009/470/EC provides that should a Member State experience, from a structural or geographical point of view, staffing or infrastructure problems in implementing the control strategy brought about the functioning of the internal market for live animals, it may for a transitional period, obtain Community financial assistance. In addition, Article 37(2) of Decision 2009/470/EC provides that the Member State concerned shall submit to the Commission a national programme, accompanied by all the appropriate financial information, designed to improve its control system. (3) The functioning of the internal market requires a harmonised control system for live animals including those being exported to third countries. It is appropriate to facilitate the implementation of that strategy by providing for a Union financial contribution towards the implementation of this strategy. (4) Commission Regulation (EC) No 639/2003 of 9 April 2003 laying down detailed rules pursuant to Council Regulation (EC) No 1254/1999 as regards requirements for the granting of export refunds related to the welfare of live bovine animals during transport (4) provides that the exit of the animals from the customs territory of the Union may take place through an exit point where the official veterinarian shall verify for those animals for which an export declaration is accepted whether the requirements laid down in Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (5) have been complied with from the place of departure until the exit point and that the transport conditions for the rest of the journey comply with the provisions of Regulation (EC) No 1/2005. (5) Regulation (EC) No 1/2005 provides that where animals are presented at exit points, official veterinarians of the Member States shall check that the animals are transported in compliance with this Regulation. Where the competent authority considers that animals are not fit to complete their journey, they shall be unloaded, watered, fed and rested in a control post. (6) Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for control posts and amending the route plan referred to in the Annex to Directive 91/628/EEC (6) lays down the criteria applicable throughout the Community to be met by control posts so as to ensure the optimum welfare conditions for the animals passing through them and also to provide for certain incidental animal health matters. (7) Bulgaria has experienced staffing and infrastructure problems at the exit point of Bourgas port in implementing the veterinary checks, required within the Community by Article 21 of Regulation (EC) No 1/2005 and Article 2 of Regulation (EC) No 639/2003, on live bovine animals exported via this port. In particular, there are neither facilities for official veterinarians to inspect live bovine animals nor an approved control post in accordance with Regulation (EC) No 1255/97 in the immediate vicinity of the port where the animals can be unloaded, watered, fed and rested if they are unfit to pursue their journey or if they cannot be transported within the journey times laid down in Regulation (EC) No 1/2005. (8) On 17 September 2009, Bulgaria submitted to the Commission a programme for controlling and monitoring transport conditions of live bovine animals exported from the Union via Bourgas port for 2010 for which Bulgaria wishes to receive a financial contribution from the Union. (9) The Commission has assessed the programme submitted by Bulgaria for 2010 from both the veterinary and the financial point of view. This programme was found to comply with the relevant Union veterinary legislation and in particular with the criteria set out in Article 21(3) of Regulation (EC) No 1/2005 and in the Annex to Regulation (EC) No 1255/97. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The national programme, presented by Bulgaria on 17 September 2009 to control and monitor transport conditions of live bovine animals exported from the Union via Bourgas port for 2010 is hereby approved for the period from 1 January 2010 to 31 December 2010. The present Decision constitutes a financing decision within the meaning of Article 75 of the Financial Regulation. Article 2 The financial contribution by the Union shall be at the rate of 80 % of the design and construction costs to be incurred by Bulgaria for the building of inspection facilities and a control post with a capacity of 120 to 140 bovine animals at Bourgas port. The financial contribution shall not exceed EUR 152 000, to be financed from the following Budgetary Line of the General Budget of the European Union for 2010, subject to its adoption:  Budgetary Line No 17 04 02. Article 3 1. The expenditure submitted by Bulgaria for a financial contribution by the Union shall be expressed in euro and shall exclude value added tax and other taxes. 2. Where Bulgarias expenditure is in a currency other than the euro, Bulgaria shall convert it into euro by applying the most recent exchange rate set by the European Central Bank prior to the first day of the month in which the application for payment is submitted by Bulgaria. Article 4 1. The financial contribution by the Union for the national programme referred to in Article 1 shall be granted provided that Bulgaria: (a) implements the programme in accordance with the relevant provisions of Union law, including rules on competition and on the award of public contracts; (b) forwards to the Commission at the latest by 31 July 2010 the intermediate technical and financial reports for the programme referred to in Article 1, in accordance with Article 27(7)(a) of Decision 2009/470/EC; (c) forwards to the Commission, in accordance with Article 27(7)(b) of Decision 2009/470/EC, by 30 April 2011 at the latest a final detailed technical report including the assessment of the results achieved and a detailed account of expenditure incurred from 1 January 2010 to 31 December 2010; (d) forwards to the Commission, in accordance with Article 27(8) of Decision 2009/470/EC, by 30 April 2011 at the latest, the payment application related to the expenditure incurred in respect of the programme submitted on 17 September 2009; (e) does not, for the programme referred to in Article 1, submit further requests for other Union contributions for these measures, and has not previously submitted such requests. 2. In case of late applications, the reductions of the financial contribution foreseen in Article 27(8) of Decision 2009/470/EC are applicable. Article 5 This Decision shall apply from 1 January 2010. Article 6 This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 17 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 357, 31.12.2002, p. 1. (4) OJ L 93, 10.4.2003, p. 10. (5) OJ L 3, 5.1.2005, p. 1. (6) OJ L 174, 2.7.1997, p. 1.